PCIJ_AB_47_InterpretationMemelStatute_GBR-FRA-ITA-JPN_LTU_1932-06-24_JUD_01_PO_00_FR.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

SÉRIE A/B
ARRÊTS, ORDONNANCES ET AVIS CONSULTATIFS

FASCICULE N° 47

INTERPRETATION DU STATUT
DU TERRITOIRE DE MEMEL

(EXCEPTION PRELIMINAIRE)

 

 

ARRET DU 24 JUIN 1932
XXVme SESSION

1932

XXVth SESSION
JUDGMENT OF JUNE 24th, 1932

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 47

INTERPRETATION OF THE STATUTE
OF THE MEMEL TERRITORY

(PRELIMINARY OBJECTION)

LEYDE LEYDEN
SOCIETE D’EDITIONS A. W. SIJTHOFF’S
A. W. SIJTHOFF PUBLISHING COMPANY
243

COUR PERMANENTE DE JUSTICE INTERNATIONALE

1932. |
Roe eral VINGT-CINQUIEME SESSION

n° 50.

24 juin 1932.

INTERPRETATION DU STATUT
DU TERRITOIRE DE MEMEL
(EXCEPTION PRELIMINAIRE)

Convention du 8 mai 1924 relative à Memel, article 17: compé-
tence du Conseil de la Société des Nations et de la Cour; la
compétence de la Cour dépend-elle Wun examen préalable du
différend par le Conseil ?

ARRÊT

Présents : MM. GuERRERO, Vice-Président de la Cour, Président
en fonction ; KELLOGG, le baron ROLIN-JAEQUEMYNS, le
comte ROoSTWOROWSKI, FROMAGEOT, DE BUSTAMANTE,
ALTAMIRA, ANZILOTTI, Urrutia, ADATCI, sir CECIL
Hurst, MM. ScuücxiNG, NEGULESCO, Jhr. VAN
Eysinca, M. Wane, juges: M. ROMER’IS, juge
ad hoc. .
244 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

Dans l'affaire relative à l'interprétation du Statut du Terri-
toire de Memel,

Entre

le Gouvernement de Sa Majesté britannique dans le Royaume-
Uni de Grande-Bretagne et d’Irlande du Nord, représenté par
sir William Malkin, K.C., K.C.M.G., C.B.;

le Gouvernement de la République francaise, représenté par
M. J. Basdevant, jurisconsulte du ministére des Affaires étran-
géres, professeur à la Faculté de droit de Paris, en qualité
dagent, et par M. Charguéraud, jurisconsulte-adjoint du
ministère des Affaires étrangères, en qualité d’agent-adjoint ;

le Gouvernement de Sa Majesté le roi d'Italie, représenté
par S. Exc. M. Massimo Pilotti, premier président de Cour
d’appel, jurisconsulte au ministére royal des Affaires étran-
géres, et par S. Exc. le comte Senni, envoyé extraordinaire
et ministre plénipotentiaire d’Italie 4 La Haye;

le Gouvernement de Sa Majesté l’empereur du Japon, repré-
senté par S. Exc. M. Matsunaga, envoyé extraordinaire et
ministre plénipotentiaire du Japon 4 La Haye;

et

le Gouvernement de la République de Lithuanie, représenté
par S. Exc. M. Venceslas Sidzikauskas, envoyé extraordinaire
et ministre plénipotentiaire de Lithuanie à Londres,

La Cour,
ainsi composée,

rend l'arrêt suivant
sur une exception préliminaire proposée par le Gouver-
nement lithuanien :

Par requête introductive d'instance, déposée au Greffe de la
Cour le rz avril 1932, en conformité de l’article 40 du Statut
et de l’article 35 du Règlement, les Gouvernements de Sa
Majesté britannique dans le Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord, de la République française, de Sa Majesté
le roi d'Italie et de Sa Majesté l’empereur du Japon, ont
introduit devant la Cour permanente de Justice internationale

5
245 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

une instance contre le Gouvernement de la République de
Lithuanie, ayant trait à des divergences d'opinions touchant
la conformité de certains actes de ce dernier Gouvernement
avec le Statut du Territoire de Memel, annexé à la Conven-

tion du 8 mai 1924 relative à Memel;

Dans la requête, les Puissances requérantes indiquent de la
manière suivante l’objet du différend :

« Plaise à la Cour....
Dire....

1° si le gouverneur du Territoire de Memel a le droit de
révoquer le président du Directoire :
q ;
2° dans le cas de l’affirmative, si ce droit n'existe que sous
certaines conditions ou dans certaines circonstances, et quelles
sont ces conditions ou circonstances :
° dans le cas où le droit de révoquer le président du
. ; ; î ; ‘ pres A
Directoire serait reconnu, si la révocation de celui-ci entraîne
la cessation des fonctions des autres membres du Directoire :
4° dans le cas où le droit de révoquer le président du
Directoire n’existerait que sous certaines conditions ou dans
. 1 qu > ‘ :
certaines circonstances, si la révocation de M. Béttcher effec-
tuée le 6 février 1932, est régulière dans les circonstances où
elle s’est produite ;
5° si, dans les circonstances où elle s’est produite, la consti-
tution du Directoire présidé par M. Simaïtis, est régulière ;

6° si la dissolution de la Chambre des Représentants qui
a été effectuée le 22 mars 1932 par le gouverneur du Terri-
toire de Memel alors que le Directoire présidé par M. Simaitis
n'avait pas obtenu la confiance de la Chambre des Repré-
sentants, est régulière. »

La Cour comptant sur le siège des juges de la nationalité
des Puissances requérantes mais aucun juge de nationalité
lithuanienne, le Gouvernement lithuanien s’est prévalu de son
droit, conformément à l’article 31 du Statut, de désigner un
juge ad hoc. |

Par ordonnance du 16 avril 1932, le Président de la Cour
— celle-ci n'étant pas alors en session — fixa les délais pour
la présentation en l'espèce des pièces de la procédure écrite ; la
date à laquelle le Gouvernement lithuanien pouvait présenter
son Contre-Mémoire fut fixée au 30 mai 1932. Cet acte de
procédure ne fut déposé que le 3r mai 1932; toutefois, le

6
246 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

x

Président, ‘par décision rendue à cette dernière date, confor-
mément à l'article 33 du Règlement, le considéra comme
valable.

Par un acte introductif déposé en même temps que son
Contre-Mémoire, le Gouvernement lithuanien excipa de l’incom-
pétence de la Cour pour connaître des points 5 et 6 de la
requête, indiqués ci-dessus. L’acte conclut à ce qu’il plaise
à la Cour,

« Se déclarer incompétente pour statuer, dans l’état actuel
de l'affaire, sur les points 5 et 6 de la requête présentée à
la Cour à la date du mz avril 1932 par les représentants de
Sa Majesté britannique dans le Royaume-Uni de Grande-
Bretagne et d'Irlande du Nord, de la République française,
de Sa Majesté le roi d'Italie et de Sa Majesté l’empereur du

Japon ».

Par ordonnance du 1e juin 1932, le Président de la Cour
— celle-ci ne siégeant pas dans une composition lui permet-
tant de s'occuper de la présente affaire —, ayant constaté
que ledit acte remplissait les conditions de forme prévues
par l’article 38 du Règlement et agissant conformément au
même article, fixa au 13 juin -1932 la date à laquelle les
Puissances requérantes pouvaient: présenter un exposé écrit
contenant leurs observations et conclusions sur l'exception
proposée par le Gouvernement lithuanien.

Cet exposé, déposé dès le ro juin 1932, conclut de la
manière suivante :

« Les Puissances requérantes estiment, en conséquence,
que les moyens invoqués par le Gouvernement lithuanien à
lappui de son exception préliminaire sont mal fondés, et
elles prient, en conséquence, la Cour de la rejeter. »

Au cours des audiences publiques tenues les 14 et 15 juin
1932, la Cour a entendu, en leurs explications orales sur
l'exception lithuanienne, S. Exc. M. Sidzikauskas, agent du
Gouvernement lithuanien, ainsi que M. Charguéraud, agent-
adjoint du Gouvernement: francais, ce dernier parlant au nom
de l’ensemble des Puissances requérantes.

Telles sont les conditions dans lesquelles la Cour, se trou-
vant régulièrement saisie, est aujourd’hui appelée à se pro-
noncer.

7
247 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

Le Gouvernement lithuanien base son exception préli-
minaire sur Particle 17 de la Convention du 8 mai 1924
relative à Memel; cet article est ainsi conçu:

« Les Hautes Parties contractantes déclarent que tout
Membre du Conseil de la Société des Nations aura le
droit de signaler à l'attention de ce Conseil toute infrac-
tion aux dispositions de la présente Convention.

En cas de divergence d’opinions sur des questions de
droit ou de fait concernant ces dispositions, entre le
Gouvernement lithuanien et l’une quelconque des Princi-
pales Puissances alliées, membres du Conseil de la Société
des Nations, cette divergence sera considérée comme un
différend ayant un caractère international selon les termes
de l’article 14 du Pacte de la Société des Nations. Le
Gouvernement lithuanien agrée que tout différend de ce
genre sera, si l’autre Partie le demande, déféré à la Cour
permanente de Justice internationale. La décision de
la Cour permanente sera sans appel et aura la force
et la valeur d’une décision rendue en vertu de l'article 13
du Pacte. »

Dans son Contre-Mémoire du 26 mai 1932, le Gouvernement
lithuanien allégue

« que les deux alinéas de l’article 17 visent deux phases
distinctes d’une seule et même procédure et que, par consé-
quent, tout différend, avant d'être déféré à la Cour, doit étre
soumis aux délibérations du Consal. Cette condition n'ayant
pas été observée par les Puissances requérantes, en ce qui
concerne les questions 5 et 6 de leur requête, le Gouverne-
ment lithuanien a cru devoir formuler, conformément 4
l’article 38 du Règlement de la Cour, une exception prélimi-
naire et prier la Cour de se déclarer incompétente pour
prononcer dès à présent sur les questions 5 et 6 ».

Dans l'exception préliminaire, datée également du 26 mai
1932, le Gouvernement lithuanien résume son point de vue
de la façon suivante:

_ « On arrive ainsi à la conclusion que l’alinéa 2 de l’article 17
de la Convention de Memel attribue au recours à la Cour
permanente de Justice internationale le caractère d’un moyen
employé seulement après l'échec de la procédure poursuivie

8
.

248 INTERPRETATION DU STATUT DU TERRITOIRE DE MEMEL

devant le Conseil de la Société des Nations, sur la base de
l’alinéa premier du même article 17. »

De leur côté, les quatre Puissances requérantes estiment
que la procédure visée à l'alinéa x de l’article 17 et celle
visée dans l'alinéa 2 sont deux procédures indépendantes et
que la Cour peut être valablement saisie en vertu de l'alinéa 2,
encore que l'affaire n'ait pas été préalablement portée devant
le Conseil de la Société des Nations, comme c’est actuellement

le cas pour les questions 5 et 6.

L'arrêt qu'il incombe à la Cour de donner sur l'exception
préliminaire du Gouvernement lithuanien consiste donc en
une interprétation de l’article 17 de la Convention de Paris
du, 8 mai 1924.

Il y a lieu de relever, tout d’abord, que la procédure
devant le Conseil visée à l'alinéa 1 de l’article 17 est tout
autre chose que la procédure judiciaire devant la Cour, à
laquelle a trait le deuxième alinéa de l’article 17. S'il est
possible de faire de la procédure devant le Conseil une
condition préalable au recours à la Cour, il est cependant
nécessaire que l'intention des Parties contractantes d’en faire
pareille condition soit clairement établie. |

Or, il convient d’observer qu'aucune indication du texte de
l’article 17 ne permet d'établir que l'intention des Parties ait
été de faire de la procédure devant le Conseil une condition :
préalable de la procédure devant la Cour.

D'après le texte même de l’article 17, les deux procédures
sont distinctes par leur objet. La procédure devant le Conseil
a pour objet l'examen d’une « infraction aux dispositions de
la convention », ce qui présuppose un fait déjà accompli,
tandis que la procédure devant la Cour a pour objet une
« divergence d'opinions sur des questions de droit ou de
fait »» Cette divergence d’opinions peut se produire sans
qu’aucune infraction soit relevée. Il est vrai qu’une méme
situation peut donner lieu à un recours soit devant le Conseil
-en vertu du premier alinéa, soit devant la Cour en vertu du
second; mais cela ne sera pas forcément toujours le cas, et
cette constatation suffit à démontrer que les deux procédures
ne sont pas nécessairement liées l’une à l’autre.

9
249 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

A cette distinction par leur objet, l’article 17 de la Conven-
tion du 8 mai 1924 ajoute une distinction quant à ceux
qui peuvent ouvrir la procédure. Tandis que la procédure
devant le Conseil en vertu de l'alinéa x de l’article 17 peut
être entamée par tout Membre du Conseil de la Société des
Nations, la procédure devant la Cour en vertu de l'alinéa 2 ne
peut être commencée que par l’une quelconque des Principales
Puissances alliées, membre du Conseil de la Société des Nations.

Si l’on devait admettre l’unité de procédure, il en résulterait
qu’une affaire ne pourrait être suivie devant la Cour en
vertu de l'alinéa 2 de l’article 17, si elle avait été, en vertu
de l'alinéa x, portée devant le Conseil par un Membre du
Conseil autre qu’une des Principales Puissances alliées signa-
taires de la convention.

Par ailleurs, l’agent du Gouvernement lithuanien a cru
trouver des arguments à l'appui de sa thèse dans une liaison
intime qui, selon lui, existerait entre les deux alinéas de
l’article 17 et qui résulterait de l'emploi, dans le deuxième
alinéa, des mots «ces dispositions », se référant aux mots
« dispositions de la présente Convention » qui figurent dans’
le premier alinéa, — et encore dans l'historique du texte de
l’article.

Quant au premier de ces arguments, la Cour ne saurait y
attacher une importance décisive pour permettre d’en conclure
que les Parties contractantes avaient envisagé la procédure
devant le Conseil comme nécessairement préalable à la pro-
cédure devant la Cour. L'expression « ces dispositions » indique
tout simplement, eu égard au contexte, que les dispositions
dont l'interprétation peut donner lieu à la procédure devant
la Cour aux termes de l'alinéa 2 sont les mêmes que celles
dont l'infraction peut être signalée à l'attention du Conseil
conformément à l'alinéa 1.

Quant aux considérations d’ordre historique, la Cour doit
avant tout rappeler que, selon sa jurisprudence constante,
les travaux préparatoires ne sauraient être invoqués pour
interpréter un texte qui est, en lui-même, suffisamment clair.
Elle est d’ailleurs d’avis que l’historique de l’article 17 de la
convention n'apporte aucun élément qui vienne à l’encontre
de l'interprétation résultant des termes mêmes de cet article.

T0
250 INTERPRETATION DU STATUT DU TERRITOIRE DE MEMEL

Les considérations historiques invoquées par l’agent du Gou-
vernement lithuanien se résument dans les deux propositions
suivantes :

1) les mots « en outre », qui figurent dans les clauses juri-
dictionnelles insérées dans les traités sur la protection des
minorités ou dans les articles minoritaires de certains traités
de paix, n'apparaissent ‘pas dans l'alinéa 2 de l’article 17 de
-la Convention de Memel;

2) a la suite des négociations qui, en 1923, ont eu lieu
a Paris entre la Commission de la Conférence des Ambassa-
deurs et la délégation lithuanienne, un compromis serait inter-
venu entre les Parties, compromis réalisé dans la rédaction
actuelle de Varticle 17 de la Convention de Memel; en vertu
de ce compromis, le recours à la Cour permanente de Justice
internationale ne serait ouvert aux Membres du Conseil de la
Société des Nations, Principales Puissances alliées, qu'après
un examen par ledit Conseil de l'infraction à la convention
qui aurait été signalée à son attention par l’un de ses Membres.

Pour répondre à ces deux arguments, la Cour doit retracer
. brièvement l'historique de l’article 17.

L'article 17 est issu d’une proposition lithuanienne présentée
lors des pourparlers qui ont eu lieu à Paris entre la Conférence
des Ambassadeurs et les représentants de la Lithuanie et du
Territoire de Memel en vue d'établir un statut organique de
ce Territoire conforme aux conditions dans lesquelles les Princi-
pales Puissances alliées, par décision du 16 février 1923, s'étaient
déclarées prêtes à transférer à la Lithuanie la souveraineté du
Territoire de Memel cédé par l'Allemagne auxdites Puissances.

En effet, dans le projet de convention remis par la délé-
gation lithuanienne, le Ir avril 1923, à la Conférence des
Ambassadeurs, figure, à titre de proposition subsidiaire, un
article 49 dont les deux alinéas sont une reproduction des
alinéas 2 et 3 de la clause juridictionnelle des traités sur la
protection des minorités ou des clauses minoritaires de certains
traités de paix, sauf deux légères différences de pure forme
et sauf la suppression de trois groupes de mots. Le texte, où
sont intercalés entre crochets ces trois groupes de mots,
est le suivant:

II
251 INTERPRÉTATION. DU STATUT DU TERRITOIRE DE MEMEL

«La Lithuanie agrée que tout Membre du Conseil de la
Société des Nations aura le droit de signaler à l'attention
du Conseil toute infraction [ou danger d'infraction] aux
articles de la présente Convention [, et que le Conseil pourra
procéder de telle façon et donner telles instructions qui
paraîtront appropriées et efficaces dans la circonstance].

La Lithuanie agrée en outre qu'en cas de divergence
d'opinions sur des questions de droit ou de fait concernant
ces articles, entre le Gouvernement lithuanien et l’une quel-
conque des . Principales Puissances alliées et associées, [ou
‘toute autre Puissance] membre du. Conseil de la Société des
‘Nations, cette divergence sera considérée comme un conflit
‘ayant un caractère international selon les termes de l’article 14
du Pacte de la Société des Nations. Le Gouvernement lithua-
nien agrée que tout différend de ce genre sera, si l’autre Par-
tie le demande, déféré à la Cour permanente de Justice
internationale. La décision de la Cour permanente sera sans
appel et aura la même force et valeur qu’une décision rendue
en vertu de l’article 13 du Pacte. » :

Le 8 août 1923, la Conférence des Ambassadeurs fit par-
venir au président du Conseil, ministre des Affaires étrangères
de Lithuanie, un nouveau texte figurant comme article 62.
Les mots « La Lithuanie agrée » y sont remplacés par les
mots «Les Hautes Parties contractantes déclarent »; le
commencement de l'alinéa 2 — reproduisant désormais les
termes mêmes du début du troisième alinéa de la déclaration
« concernant la protection des minorités en Lithuanie » du
12 mai /1922 — y est adapté à cette façon de dire; et, en
dernier lieu, dans l’alinéa 2 de l’article 62 du projet, le mot
« conflit » est remplacé par le mot « différend ». C’est a ce
moment que se. trouva fixée la forme définitive de la dispo-
sition qui constituera par la suite l’article 17 de la Conven-
tion du 8 mai 1924, à l'exception d’une «s» ajoutée
ultérieurement au mot « membre » dans le second alinéa.

Eu égard à ces indications historiques, la suppression des
mots .« en: outre», qui n'avaient plus de raison d’être,
S explique tout naturellement par l’évolution du texte, et on ne
saurait. en tirer la conséquence que prétend en déduire l'agent
du Gouvernement lithuanien, -

Quant © à un prétendu compromis, c'est au moment de
Yr acceptation. par la Commission de la Conférence des Ambas-
sadeurs de l’article 49 proposé subsidiairement par les repré-
sentants de la Lithuanie que, d’après le Gouvernement

12
252 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

lithuanien, le compromis serait intervenu. Tandis que, d’une
part, la Commission de la Conférence des Ambassadeurs
réservait au Conseil de la Société des Nations le droit de
décider en dernière instance sur les différends touchant
l'application de la Convention relative au Territoire de Memel,
et que, d’autre part, la Lithuanie entendait en pareil cas
conférer le rôle d’arbitre à la Cour permanente de Justice
internationale, l’article 49 proposé par la Lithuanie et finale-
ment accepté par la Commission de la Conférence des Ambas-
sadeurs a prévu un recours et au Conseil et à la Cour.

En admettant qu'il y ait eu là un compromis, rien, dans
ce compromis, ne porterait sur la question de savoir si la
Cour peut seulement être saisie après l'échec de la procédure
poursuivie devant le Conseil de la Société des Nations. En
effet, ni l'historique ni les rédactions successives des textes
n’apportent une indication quelconque à cet égard, et la
preuve n’en a pas davantage été fournie par l'agent du
Gouvernement lithuanien dans ses explications orales.

La Cour n’a pas pu trouver un argument pour la thèse
lithuanienne dans le rapport du Comité des juristes nommé
par le Conseil de la Société des Nations le 3 septembre 1926
(Journal officiel de la Société des Nations, 1926, p. 1424).
Le Gouvernement lithuanien se fonde, à cet égard, sur le
passage suivant dudit rapport dans son texte français :

« …. c’est seulement s’il subsiste une divergence d’opinions
entre le Gouvernement lithuanien et l'une quelconque des
Principales Puissances alliées, membres du Conseil, que cette
divergence peut étre portée devant la Cour permanente de
Justice internationale; par conséquent, cette disposition
ne s'appliquant pas à une divergence d’opinions entre un
Membre du Conseil autre qu’une quelconque des Principales
Puissances et le Gouvernement lithuanien. »

La Cour constate, cependant, eu égard aux circonstances
dans lesquelles ce rapport fut présenté, que ce passage vise
exclusivement la question de savoir entre quelles Parties une
divergence d'opinions doit subsister pour pouvoir être portée

devant la Cour conformément à l’article 17, alinéa 2, de la
convention. :

13
253 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL

D'autre part, elle a constaté que la Commission de la
Conférence des Ambassadeurs, mentionnée ci-dessus, dans son
rapport du 25 juillet 1923 (Documents diplomatiques, Question
de Memel, Publication du ministère des Affaires étrangères ©
lithuanien, 1923, vol. I, p. 222), ainsi que le rapporteur du
Conseil dans la séance du 20 février 1932 (Journal officiel
de la Société des Nations, 1932, p. 545), sont d’accord avec la
thèse telle qu’elle a été soutenue par les quatre Puissances
requérantes.

La Cour désire souligner que rien de ce qui est dit dans
le présent arrêt ne saurait être considéré comme préjugeant
d'une manière quelconque l'interprétation qu’elle pourrait, le
cas échéant, donner de la clause juridictionnelle des traités
sur la protection des minorités, ou des dispositions minori-
taires de certains traités de paix, clause qui n’a pas d’appli-
cation dans l’espèce et dont la Cour n’est pas saisie.

PAR CES MOTIFS,

La Cour,

statuant par treize voix contre trois,

rejette l'exception préliminaire formulée par le {Gouverne-
ment lithuanien ; |

retient, pour statuer au fond, les points 5 et 6 de la requête
introductive d'instance du rz avril 1932.

Fait en français et en anglais, le texte français faisant foi,
au Palais de la Paix, à La Haye, le vingt-quatre juin mil
neuf cent trente-deux, en six exemplaires, dont l'un restera
déposé aux archives de la Cour et dont les autres seront
transmis respectivement aux agents du Gouvernement de Sa
Majesté britannique dans le Royaume-Uni de Grande-Bretagne
et d'Irlande du Nord, du Gouvernement de la République
française, du Gouvernement de Sa Majesté le roi d'Italie, du
Gouvernement de Sa Majesté l’empereur du Japon et [du Gou-
vernement de la République de Lithuanie. |

Le Président en fonctions de la Cour:
(Signé) J. G. GUERRERO.

Le Greffier de la Cour:
(Signé) À. HaMMARSKJOLD.

14
254 INTERPRÉTATION DU STATUT DU TERRITOIRE DE MEMEL .

Le baron Rolin-Jaequemyns, juge, déclarant ne pas pouvoir
se rallier à l'arrêt rendu par la Cour, et se prévalant du

droit que lui confère l’article 57 du Statut, joint à l'arrêt
l'exposé de son avis dissident.

Le comte Rostworowski, juge, et M. Rômer’is, juge ad hoc,
déclarent qu'ils ne peuvent pas se rallier à l’arrêt rendu par la
Cour et qu’ils sont favorables à l'acceptation de l'exception
lithuanienne pour les deux cas d’espèce (points 5 et 6 de la
requéte), pour autant que ceux-ci ont pour objet des infrac-
tions aux dispositions de la Convention de Paris du 8 mai
1924 et qu'ils sont couverts par l’article 17, alinéa x, de cette
convention.

(Paraphé) G.

J. G.
(Paraphé) À. H.

15
